       Case 3:14-cr-00058-DPJ-LRA Document 86 Filed 08/07/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 UNITED STATES OF AMERICA

 V.                                                      CRIMINAL NO. 3:14-CR-58-DPJ-LRA

 SAMER N’SER

                                             ORDER

       Defendant Samer N’Ser asks the Court to terminate his supervised release. Mot. [84].

The Government opposes his request. Resp. [85]. For the following reasons, N’Ser’s motion for

early termination of supervised release is denied.

I.     Facts and Procedural History

       On March 4, 2014, N’Ser was charged in a nine-count indictment with securities fraud

and conspiracy to commit securities fraud. N’Ser pleaded guilty to a single conspiracy charge on

January 27, 2015, and on February 26, 2016, the Court issued a below-guidelines sentence of 37

months’ incarceration to be followed by a three-year term of supervised release. The Judgment

of Conviction also ordered N’Ser to pay $14,984,389.35 in restitution, in equal monthly

installments of $1,000 a month to commence 60 days after his release from imprisonment.

N’Ser’s liability for the restitution payments is joint and several with his co-defendant, Mark E.

Rodgers. Am. J. [76] at 5–6.

       N’Ser completed his term of incarceration and began his term of supervised release on

December 28, 2019. On May 18, 2020, the Court modified the terms of N’Ser’s supervision by

reducing the ordered restitution payments from $1,000 monthly to “not less than $200.00

monthly” because “N’ser is unable to afford the original court-ordered $1,000.00 monthly
       Case 3:14-cr-00058-DPJ-LRA Document 86 Filed 08/07/20 Page 2 of 4




restitution payment but has consistently contributed $200.00 monthly towards his restitution

amount.” Order [83] at 1.

       On June 30, 2020, N’Ser filed his motion for early termination of supervised release,

which is set to expire on or about December 27, 2021. He “requests that his supervised release

be terminate[d] so that he may travel and/or relocate for employment purposes. Furthermore, the

defendant wishes to travel to visit his father who he has not seen in 13 years.” Mot. [84] ¶ 3.

N’Ser represents that “[t]he United States Probation Officer, Greg Walker, has been contacted

and takes no position on this motion.” Id. ¶ 6. The Government, on the other hand, opposes

N’Ser’s motion.

II.    Analysis

       N’Ser’s request arises under 18 U.S.C. § 3583(e)(1), which provides:

       The court may, after considering the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) . . . terminate a term
       of supervised release and discharge the defendant released at any time after the
       expiration of one year of supervised release, pursuant to the provisions of the
       Federal Rules of Criminal Procedure relating to the modification of probation, if it
       is satisfied that such action is warranted by the conduct of the defendant released
       and the interest of justice[.]

Among the factors the statute “directs the court to take into account” are “the nature of the

offense and the history of the offender, as well as any implications for public safety and

deterrence”—“largely the same considerations the court must assess when imposing the original

sentence.” United States v. Jeanes, 150 F.3d 483, 484 (5th Cir. 1998). “[T]he statute confers

broad discretion.” Id.

       N’Ser never directly addresses the § 3583(e)(1) factors, asserting generally that he “has

no need for programming or treatment[,] has made strides towards payment of his restitution

obligation and will continue to do so even after supervision is completed[, and] has complied

with all the conditions of supervised release.” Mot. [84] ¶ 5. For its part, the Government
                                                   2
        Case 3:14-cr-00058-DPJ-LRA Document 86 Filed 08/07/20 Page 3 of 4




focuses its statute-based argument on § 3553(a)(7), which requires the Court to consider in

sentencing “the need to provide restitution to any victims of the offense.”

        The Government is correct. As of July 8, 2020, N’Ser and Rodgers had collectively paid

back less than $10,000 of the original $14,884,389.35 restitution judgment. So, any “strides”

N’Ser claims toward compensating his victims are infinitesimal. The Government also notes that

while

        satisfaction of the $14.9 million restitution order likely is unrealistic during the
        remaining portion of the imposed term of supervised release[,] . . . supervision by
        the U.S. Probation Office is necessary to protect the interests of the United States
        and the [303] victims in recovering as much of the fraudulently obtained money
        as possible while [N’Ser] remains under the jurisdiction of this Court.

Resp. [85] at 4. Finally, the Government says N’Ser has family ties in a foreign country and

would be free to leave if granted this request, making enforcement more difficult. Id. at 5.

Indeed, the PSR and N’Ser’s sentencing memorandum state that he has family ties in two foreign

countries. N’Ser failed to file a reply and therefore never responded to these meritorious

arguments. Section 3553(a)(7) weighs against terminating N’Ser’s supervised release.

        The Government also addresses the stated bases for the requested termination: N’Ser’s

desire to travel and/or relocate and to visit his father. As the Government observes, N’Ser offers

only a bare-bones explanation for his requests. Starting with travel, the Court does not know the

reason for the desired travel (other than to visit his father) or the destination. And N’Ser does

not explain why it is now important to see his father when he has not done so in 13 years. But

assuming the requests are legitimate, the Government correctly argues that terminating

supervision is unnecessary because “with prior approval by the U.S. Probation Office,” travel

requests “may be granted during a term of supervised release.” Id. at 1.

        Turning to his desire to relocate for employment, the Government correctly argues that

N’Ser provided “no information . . . as to any purported new employment opportunities [or]
                                                 3
       Case 3:14-cr-00058-DPJ-LRA Document 86 Filed 08/07/20 Page 4 of 4




demonstrate[ed] that employment in such unidentified destinations is actually available and more

lucrative than his current employment.” Id. at 2. N’Ser’s failure to identify the employment or

its location gives the Court considerable pause. N’Ser and his counsel presumably know that if

he procures a more lucrative job in another jurisdiction, he could request a transfer of

supervision. Omitting where he wants to relocate at least suggests a desire to move to a foreign

country where there is no supervision.

        At bottom, N’Ser stole nearly $15 million from 303 victims. Yet he received a minimal

term of incarceration and now wants the Court to halve his term of supervised release. His

victims still await restitution, and the interest of justice weighs against his request.

III.    Conclusion

        For the foregoing reasons, N’Ser’s Motion for Early Termination of Supervised Release

[84] is denied.

        SO ORDERED AND ADJUDGED this the 7th day of August, 2020.

                                                s/ Daniel P. Jordan III
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   4
